Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department in 1984. He maintained a law office in the City of Albany.
By decision dated January 24, 2000, this Court accepted respondent’s resignation and disbarred him pursuant to Court rule (Matter of Nicotera, 268 AD2d 881 [2000]; see 22 NYCRR 806.8 [b]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has substantially complied with the provisions of the order of disbarment and with the Court’s rules regarding the conduct of disbarred attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
*1219Lahtinen, J.E, McCarthy, Rose, Egan Jr. and Clark, JJ., concur.
Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.